EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vadim Mell on 06/03/2021.
The application has been amended as follows: Please amend claims 11 and 25 as shown below
Claim 11 (currently amended) An air flow regulator provided at a ventilation opening for at least either blowing air to an interior of a railway vehicle or sucking air from the interior of the railway vehicle,
comprising:
	a frame defining an outer edge of the ventilation opening;
	a slat which is a plate-shaped member elastically deformed so as to generate a reaction force therein and spanned between portions of the frame so as to connect the portions to each other, the slat being fixed to the frame; and
	a reinforcement disposed to intersect the slat, the reinforcement being movable between an initial configuration in which the reinforcement contacts the slat without deforming the slat  and the reinforcement is fixed to the frame.
Claim 25 (currently amended) A method for manufacturing an air flow regulator provided at a ventilation opening for at least either blowing air to an interior of a railway vehicle or sucking air from the interior of the railway vehicle, the method comprising:

	fixing the slat to the frame;
	placing a reinforcement between the portions of the frame to intersect the slat; and 
	deforming the slat by moving the reinforcement from an initial configuration in which the reinforcement contacts the slat without deforming the slat  and the reinforcement is fixed to the frame.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art of record is silent regarding the reinforcement moving between an initial configuration contacting the slat without deformation and a final configuration where the reinforcement deforms the slat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/Examiner, Art Unit 3762             

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762